     Case 2:20-cv-11559-DPH-EAS ECF No. 3, PageID.8 Filed 11/23/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JEROME DEERING BEY,

                      Petitioner,                  Case Number: 2:20-CV-11559
                                                   HON. DENISE PAGE HOOD
v.

J. HEMINGWAY,

                      Respondent.
                                          /

              ORDER DISMISSING CASE WITHOUT PREJUDICE

         Jerome Deering Bey is confined in the Federal Correctional Facility in

Milan, Michigan. On June 5, 2020, he commenced this action by filing what he

characterized as a “status inquiry.” (ECF No. 1, PageID.4.) For the reasons set

forth, the Court will dismiss this case without prejudice.

         Bey’s pleading was docketed as a petition for a writ of habeas corpus, but it

is clear that Bey did not intend to file a habeas corpus petition. Instead, he seeks to

inquire about the status of two previous filings. On or about April 30, 2020, Bey

mailed to the Court a petition under 28 U.S.C. § 2241 and a motion for home

confinement, but as of the time he filed his status inquiry he did not know whether

the papers had been received and filed by the Court. In fact, the Court received

Bey’s papers and they were filed as a new case. See Bey v. Hemingway, No. 2:20-
  Case 2:20-cv-11559-DPH-EAS ECF No. 3, PageID.9 Filed 11/23/20 Page 2 of 2




cv-11338. Shortly after filing the instant “status inquiry”, Bey filed a motion for

reconsideration in the previously filed habeas case. At that point, he was plainly

aware of the status of that case.

       It is clear that Bey did not intend to initiate a new habeas corpus proceeding

by filing a “status inquiry.” It is also evident that Bey now knows the status of his

earlier filings.

       For these reasons, the Court ORDERS this matter DISMISSED WITHOUT

PREJUDICE.



                                    s/Denise Page Hood
                                    Chief Judge, United States District

Dated: November 23, 2020




                                             2
